Exhibit 10.4

REAFFIRMATION AND AMENDMENT OF GUARANTY AND
REAFFIRMATION OF SECURITY

          In satisfaction of the condition set forth in the First Amendment to
Credit Agreement between Agent, LC Issuer, the Lenders and Borrowers (the
“Amendment”), the undersigned (“Guarantors”) hereby: (i) consent to the
Amendment and to the transactions contemplated therein, (ii) ratify and reaffirm
their Guaranty dated as of July 30, 2010 (the “Guaranty”), (iii) acknowledge and
agree that Guarantors are not released from their obligations under the Guaranty
by reason of the Amendment, the Amended and Restated Revolving Loan Note or the
transactions contemplated thereby and that the obligations of Guarantors under
the Guaranty extend to the Credit Agreement and the other Loan Documents, as
amended, or as amended and restated, in connection with the Amendment, and (iv)
confirm that the Amendment shall not in any manner (A) constitute the
refinancing, refunding, payment or extinguishment of the indebtedness evidenced
by the existing Loan Documents and secured by their Security Agreement dated as
of July 30, 2010 (the “Security Agreement”); (B) be deemed to evidence a
novation of the outstanding balance of the indebtedness secured by the Security
Agreement; or (C) affect, replace, impair, or extinguish the creation,
attachment, perfection or priority of the Liens on the Loan Collateral granted
pursuant to the Security Agreement or any other Security Document evidencing,
governing or creating a Lien on the Loan Collateral. Guarantors further ratify
and reaffirm any and all grants of Liens to Agent on the Loan Collateral to
secure Guarantors’ obligations owing under the Guaranty, and Guarantors
acknowledge and confirm that the grants of the Liens to Agent on Guarantors’
Loan Collateral: (1) represent continuing Liens on all such Loan Collateral, (2)
secure all of the Guaranteed Obligations (as defined in the Guaranty), and (3)
represent valid, first and best Liens on all such Loan Collateral, subject to
the Permitted Liens.

          The undersigned agree that the first sentence of Section 16.9 of the
Guaranty is hereby amended in its entirety by substituting the following in its
stead:

 

 

 

 

The maximum aggregate liability of Guarantors under this Guaranty is
$52,960,000.

 

Except as amended hereby, all of the provisions of the Guaranty are ratified and
confirmed and remain in full force and effect.

          This Reaffirmation and Amendment of Guaranty and Reaffirmation of
Security shall not be construed, by implication or otherwise, as imposing any
requirement that Agent notify or seek the consent of Guarantors relative to any
past or future extension of credit, or modification, extension or other action
with respect thereto, in order for any such extension of credit or modification,
extension or other action with respect thereto to be subject to the Guaranty or
the Security Agreement, it being expressly acknowledged and reaffirmed that
Guarantors have under the Guaranty and the Security Agreement consented, among
others things, to modifications, extensions and other actions with respect
thereto without any notice thereof or further consent

--------------------------------------------------------------------------------



thereto. All references in any of the Loan Documents to the Guaranty will be
deemed to be references to the Guaranty as amended by this Reaffirmation and
Amendment of Guaranty and Reaffirmation of Security. This Reaffirmation and
Amendment of Guaranty and Reaffirmation of Security may be signed by facsimile
signatures or other electronic delivery of an image file reflecting the
execution hereof, and if so signed, (i) may be relied on by each party and Fifth
Third Bank as if this Reaffirmation and Amendment of Guaranty and Reaffirmation
of Security were a manually signed original and (ii) will be binding on each
party for all purposes. All capitalized terms used in this Reaffirmation and
Amendment of Guaranty and Reaffirmation of Security and not otherwise defined
herein shall have the meanings ascribed thereto in the Amendment.

[Signature Page Follows]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation
and Amendment of Guaranty and Reaffirmation of Security as of the Effective
Date.

 

 

 

 

ISA Indiana Real Estate, LLC

 

 

ISA Logistics LLC

 

 

ISA Real Estate, LLC

 

 

7021 Grade Lane LLC

 

 

7124 Grade Lane LLC

 

 

7200 Grade Lane LLC

 

 

Computerized Waste Systems, LLC

 

 

ISA Recycling LLC

 

 

Waste Equipment Sales & Service Co., LLC

 

 

 

 

 

By:   Industrial Services of America, Inc., sole member

 


 

 

 

 

By:

          /s/ Alan Schroering

 

 

--------------------------------------------------------------------------------

 

 

Alan Schroering, Chief Financial Officer

Accepted as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

 

 

By:

     /s/ Donald K. Mitchell

 

 

--------------------------------------------------------------------------------

 

 

Donald K. Mitchell, Vice President

 


--------------------------------------------------------------------------------